Citation Nr: 9900367	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the evaluation assigned for his 
PTSD does not adequately reflect the severity of his PTSD 
symptomatology. The veterans representative asserts that a 
higher evaluation is warranted based on a VA examiners 
assignment of a Global Assessment of Functioning (GAF) score 
of 40.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim of entitlement to an 
evaluation in excess of 10 percent for PTSD.



FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
the equitable adjudication of the veterans claim.

2.  The veterans PTSD has been shown to be productive of 
mild social and industrial impairment, and to cause 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  

2.  The veterans PTSD has not been shown to cause definite 
(distinct, unambiguous and moderately large in degree) 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment, nor has PTSD been shown to 
cause occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125-
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD does not adequately reflect the severity of his PTSD 
symptomatology, and that an increased evaluation should be 
assigned.  The preliminary question before the Board, 
however, is whether the veteran has submitted a well-grounded 
claim, and if so, whether VA has properly assisted him in the 
development of his claim.  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim which is 
well grounded.  The Board also is satisfied that all relevant 
facts have been properly developed, and that all available 
evidence necessary for an equitable disposition of this 
appeal has been obtained.  Therefore, no further assistance 
to the veteran is required.

Disability evaluations are determined by comparing the 
veterans current symptomatology with the criteria set forth 
in VAs Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1998); 38 C.F.R. Part 4 (1998).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects the 
veterans ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

During the pendency of this appeal, the criteria for rating 
PTSD were revised.  Prior to November 7, 1996, Diagnostic 
Code 9411 provided that a 10 percent evaluation was warranted 
for impairment less than criteria for a 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation required definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment. 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term definite in 38 
C.F.R. § 4.132 was qualitative in character, whereas the 
other terms were quantitative in character, and invited 
the Board to construe the term definite in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
reasons or bases for its decision.  38 U.S.C.A. § 
7104(d)(1).  In a precedent opinion, dated November 9, 1993, 
VAs General Counsel concluded that definite was to be 
construed as distinct, unambiguous, and moderately large in 
degree, and that that term represented a degree of social 
and industrial inadaptability that was more than moderate 
but less than rather large. VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
definite. 38 U.S.C.A. § 7104(c).

Effective November 7, 1996, PTSD is evaluated pursuant to 38 
C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  The revised 
regulations provide that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

By a rating decision in October 1989, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation.  In 
October 1996, the veteran requested an increased evaluation.

In December 1996, the veteran underwent a VA examination.  He 
reported anxiety and depression due to a pending divorce.  He 
indicated that he had been employed as a postmaster in a 
small town since 1977, and that the pressure of his work had 
recently increased.  He also indicated that he worked 
voluntarily for a veterans organization and another agency.  
The veteran stated that he had been having Vietnam-related 
dreams and memories.  Objectively, the veteran appeared 
dejected and mildly excited, and had a uniformly dysphoric 
mood.  The VA examiner diagnosed dysphoria and PTSD by 
history and assigned a GAF score of 70.  He commented that 
the veteran had a job requiring great responsibility in the 
community.

A May 1997 letter from a clinical social worker at a public 
mental health center indicated that the veteran had been seen 
there since April 1995.  In January 1997, he reopened his 
case in response to his impending divorce.  The social 
worker noted that the veteran had low self-esteem, depression 
and sleeping difficulties, and was angry and frustrated about 
the divorce.  She diagnosed adjustment disorder with 
depressed mood, partner relational problems, and PTSD by 
history.  

VA outpatient treatment records reflect that the veteran was 
seen for PTSD on four occasions between February 1996 and 
April 1997.  During those visits, he mentioned his pending 
divorce.  An August 1997 police report showed that the 
veteran had threatened suicide.  

During a VA examination in December 1997, the veteran was 
appropriately dressed with good hygiene.  Moderate 
psychomotor retardation was present.  He formed rapport and 
had good eye contact.  He was dysphoric, and had a low mood 
with restricted affect.  His speech was articulate, with low 
tone.  He felt depressed, hopeless and helpless about his 
situation, had decreased confidence and self-esteem, and 
admitted to suicidal ideation.  He indicated that he was 
suspicious of his ex-wife and tended to distrust people.  He 
was alert and oriented in all spheres, had good short-term 
memory, three out of three with recall and registration, and 
unimpaired concentration, and was able to do serial sevens in 
an appropriate manner.  The VA examiner diagnosed major 
depressive disorder of moderate severity and PTSD of mild 
severity, and assigned a GAF score of 40.    

The Board recognizes that the veterans disability may 
require re-evaluation in accordance with changes in his 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
and the rating criteria which are more favorable to the 
veteran must be applied to the evidence of record.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) and 
Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998).

According to the medical evidence of record, the veteran 
exhibits various psychiatric symptoms.  However, the only 
symptoms relevant to this appeal are those which have been 
attributed to service-connected PTSD.  In December 1996, the 
VA examiner attributed all clinical findings to dysphoria, 
and diagnosed PTSD merely by history.  In May 1997, the 
clinical social worker attributed the veterans low self-
esteem, depression, anger and frustration to adjustment 
disorder with depressed mood.  She, too, diagnosed PTSD 
merely by history.  In December 1997, the VA examiner 
recognized that the veteran had some symptoms of PTSD, but 
indicated that those symptoms were of mild severity.  That 
examiner noted that the veteran also had a more severe 
psychiatric disorder which was characterized as major 
depressive disorder.  Neither the clinical social worker nor 
the December 1997 VA examiner opined that adjustment disorder 
with depressed mood or major depressive disorder were part of 
the veterans PTSD.  Rather, they characterized those 
disorders as separate and distinct from PTSD.

In statements submitted during the pendency of this appeal 
and at a hearing held at the RO in August 1997, the veteran 
indicated that he thought his interpersonal problems, 
including his divorce, and his feelings of stress in his job 
as a postmaster were due to PTSD.  However, no mental health 
professional has linked the veterans reported interpersonal 
problems and job stress to PTSD.  The veterans 
representative argues that a higher evaluation is warranted 
based on the GAF score of 40 assigned in December 1997, but 
that score represented impairment caused by both moderate 
depressive disorder and mild PTSD and cannot be attributed 
solely to PTSD.

Clearly, based on the aforementioned findings, the veterans 
PTSD disability picture more nearly approximates the criteria 
required for a 10 percent evaluation rather than an 
evaluation in excess of 10 percent.  The veterans PTSD has 
been shown to be productive of no more than mild social and 
industrial impairment, and to cause no more than occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  

The veteran is not entitled to an evaluation in excess of 10 
percent under either the former or revised criteria 
(effective November 7, 1996), as PTSD has not been shown to 
cause definite (distinct, unambiguous and moderately large in 
degree) impairment in the ability to establish or maintain 
effective or wholesome relationships with people and 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  By his own 
admission, the veteran has been able to maintain effective 
relationships with people.  For instance, during the pendency 
of this appeal, the veteran managed employees at the post 
office and volunteered with two organizations.  In addition, 
in December 1996, a VA examiner noted that the veteran held a 
job of great responsibility in the community.  The Board 
therefore finds that definite industrial impairment due to 
PTSD has not been shown.

The veterans PTSD also has not been shown to cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Although 
depression has been confirmed as one symptom from which the 
veteran suffers, that symptom has not been related by mental 
health professionals to the veterans PTSD.  In fact, while 
the veteran was diagnosed with mild PTSD in December 1997, 
the VA examiner did not specifically relate any particular 
symptoms to that disorder.  Clearly, the evidence does not 
show that PTSD symptoms, alone, result in an occasional 
decrease in work efficiency or in intermittent periods of 
inability to perform occupational tasks.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veterans claim 
of entitlement to an evaluation in excess of 10 percent for 
PTSD.  Therefore, the veterans claim for that benefit must 
be denied.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).



ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
